DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exposed inner conductors of the coaxial cables in the male connector are brought into direct contact with and connected to the circuit signal line terminal pads must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 1, it is unclear how the inner conductors connect with the signal line terminal pads when in the figures, the inner conductors connect with the conductor portion of the adapter, which is exposed from the shielding and connected to the pad on the circuit board. For prior art analysis, either the inner conductor directly connecting with the circuit board or through an adapter to the circuit board will be considered to meet this limitation. Claims 4-10 include all the limitations of claim 1 and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (2006/0228952) in view of Bailleul et al. (2010/0203771).
With regard to claim 1, Feldman teaches, as shown in figures 1-3C: “A compact coaxial cable connector 20… which is adapted to connect a printed circuit board (PCB) 36 to multiple… coaxial cable signal lines 30… the compact coaxial cable connector 20 comprising: multiple coaxial cables 30 each comprising an inner conductor 32, an outer conductor 34, a dielectric (between 32 and 34 in figure 1), and a sheath (outside of 34 in figure 1), wherein the outer conductor 34, the dielectric, and the sheath are stripped to expose the inner conductor 32 over a predetermined length and a terminal 42 of the exposed inner conductor 32 is brought into electrical contact with a circuit signal line terminal pad 72 formed on the PCB 36; a male connector 22 comprising a shielding can 40 receiving the exposed inner conductors 32 of the multiple coaxial cables 30, securing and protecting ends of the exposed inner conductors 32, and blocking electromagnetic waves generated from the inner conductors 32 of the multiple coaxial cables 30; and a connector socket 24 mounted on the PCB 36, receiving the shielding 
Feldman does not teach: “and wherein the shielding can entirely shields the rest of the inner conductors except for portions of the inner conductors in contact with the signal line terminal pads formed on the PCB”. However, Feldman teaches the shielding can surrounding the inner conductors excepted where the sides of 38 and the bottom of 22 in figure 1, but, when connected to the connector socket, these areas are covered by shielding on the sides by the bottom-left and upper-right walls of 24 in figure 1 and from the bottom by 84.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the side walls and 84 to the male connector in order to keep the shielding in place while still enabling contact with the ground pads 80 on the circuit board.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Feldman does not teach the coaxial cables being for transmitting super-high frequency signals. However, this is a mere recitation of the intended use of the connector. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the connector of Feldman for super-high frequency signals, since the patented structure meets the structural limitations of claim 1. Selecting a specific frequency range used would 

With regard to claim 4, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 1”, as shown above.
Feldman also teaches, as shown in figures 1-3C and taught in paragraph 19: “wherein: the shielding can 40 is connected to the outer conductors 34 of the coaxial cables 30; and the connector socket 24 receives the shielding can 40 and is electrically connected to the shielding can 40 and a ground terminal 80 of the PCB 36 to electrically shield the exposed inner conductors 32 of the multiple coaxial cables 30 and the adapters 42”.

With regard to claim 5, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 1”, as shown above.
Feldman also teaches, as shown in figure 1: “wherein the connector socket 24 further comprises a fastening portion 90 to be fastened to the male connector 22”.

With regard to claim 6, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 1”, as shown above.


With regard to claim 7, Feldman teaches: “The compact coaxial cable connector according to claim 1”, as shown above.
Neither Feldman nor Bailleul teach: “wherein the connector socket is mounted on the PCB by combination of surface-mount technology (SMT) and through-hole mount technology, such as single in-line package (SIP) technology, dual in-line package (DIP) technology, and quad in-line package (QIP) technology”. However, Feldman teaches the connector socket 24 connected by surface-mount technology (see figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use both surface-mount technology and through-hole mount technology are well known in the art for making effective connection with a circuit board.

With regard to claim 8, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 1”, as shown above.
Feldman also teaches, as shown in figures 1-3C: “wherein the connector socket 24 has a cuboid shape, is open at the bottom (where signal pads 82 are located in figure 1) thereof and at one side (top of 24 in figure 1)thereof into which the male connector 2 is inserted, and is partially open at the top thereof, and the male connector 22 is inserted into the connector 

With regard to claim 10, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 1”, as shown above.
Neither Feldman nor Bailleul teach: “wherein the connector socket is integrally formed with the PCB”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the socket integrally with the circuit board since doing so would keep the socket fixed on the circuit board and since doing so would only be making the socket and the PCB integral instead of separate. Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (2006/0228952) in view of Bailleul et al. (2010/0203771) and Mason et al. (2014/0187087).
With regard to claim 9, Feldman as modified by Bailleul teaches: “The compact coaxial cable connector according to claim 1”, as shown above.
Feldman also teaches, as shown in figures 1-3c: “wherein the connector socket 24 has a cuboid shape, is open at the bottom (where signal pads 82 are located in figure 1) thereof and at one side thereof into which the male connector 22 is inserted”.

In the same field of endeavor before the effective filing date of the claimed invention, Mason teaches, as shown in figures 1 and 5-6: “and has an upper surface (top of 104 in figure 5) provided in the form of a reclosable lid 104 opened at a right angle, an acute angle, or an obtuse angle; and, upon inserting the male connector 106 into the connector socket 100, the male connector 106 is inserted in a direction parallel to an upper surface of the PCB 102, is obliquely inserted at an acute angle or an obtuse angle to the upper surface of the PCB, is inserted while descending at a right angle, or is inserted in a direction in which the lid is closed”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Mason with the invention of Feldman as modified by Bailleul in order to provide shielding to the connector (Mason, paragraphs 34 and 36).

Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive.  With regard to claim 1, the Applicant argues that the 112 rejections should be withdrawn in light of the amendments to the claims.  The Examiner respectfully disagrees, as 

    PNG
    media_image1.png
    423
    515
    media_image1.png
    Greyscale

In light of the figures, the area A-A in Feldman is present in the instant application as well, so Feldman can be said to disclose a shield structure entirely shielding the rest of the inner conductors except for portions in contact with the signal line terminal pads.  The Applicant further argues with regard to claim 1, that Feldman does not disclose or suggest the side walls of the frame 24 and the solder leg 84 are moveable and that 84 is positioned to stiffen the printed circuit board.  The Examiner respectfully disagrees, as when the connector 22 is mated with the frame, 84 would still be against the circuit board and be able to support or stiffen the circuit board while also providing shielding to the male connector before connecting.  Moving the side walls of frame 24 would similarly end up in the same place when the connector is connected with the frame providing shielding and protection when the connector is connected .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831